United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
M.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1218
Issued: October 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2008 appellant filed a timely appeal of the March 4, 2008 merit decision of
the Office of Workers’ Compensation Programs which denied his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant sustained an occupational disease in the performance of
duty.
FACTUAL HISTORY
On December 18, 2006 appellant, then a 48-year-old sheet metal mechanic, filed an
occupational disease claim alleging that he sustained bilateral carpal tunnel syndrome and
bilateral arm pain in the performance of duty. He stated that he did not have any complaints with
his hands when he started at his position but by June 2006 his thumb began to bother him.

Medical evidence was submitted. A February 9, 2006 health history questionnaire and
subsequent physical examination records were submitted. In a November 14, 2006 note,
Dr. Zane E. Uhland, an osteopath, prescribed light duty for two weeks. In a separate
November 14, 2006 note, he reported that appellant worked in an area with repetitive motion and
use of his hands. Dr. Uhland also noted that appellant had multiple overuse injuries including
trigger thumbs bilaterally, carpal tunnel syndrome bilaterally and radial tunnel syndrome. He
explained that appellant’s osteoarthritis will progress.
In notes dated November 16 to December 11, 2006, Dr. Edmond Hooks1 provided
restrictions for appellant’s work. In a November 16, 2006 progress note, he noted that appellant
had carpal tunnel release on the right in May 2005 and was not having any problems by the time
he started work at the employing establishment in February 2006. Dr. Hooks noted that both
thumbs began to bother him in June 2006 and he received steroid injections by his doctor at that
time. He also noted that appellant’s condition worsened two-weeks earlier and that appellant had
difficulty holding items. Dr. Hooks restricted appellant to a 10-pound weight restriction.
In a November 28, 2006 note, Dr. Uhland noted that appellant should remain off work
until December 7, 2006. In a November 28, 2006 outpatient summary, he noted that appellant
presented for an evaluation of his bilateral wrists and thumbs. Dr. Uhland diagnosed bilateral
trigger thumbs, bilateral carpal tunnel syndrome and radial tunnel syndrome. He referred
appellant to Dr. M. Sean O’Brien, an osteopath.
In a December 8, 2006 clinic note, Dr. O’Brien related that appellant reported he was
having thumb pain and numbness and tingling in his upper extremities on July 6, 2006. He also
noted appellant’s carpal tunnel release on his right wrist in 2005. In a December 8, 2006 note,
Dr. O’Brien stated that appellant could return to work on December 11, 2006 with restrictions.
On December 27, 2006 the Office requested additional factual and medical information
from appellant in order to develop his claim. Appellant responded in a January 25, 2007 letter in
which he explained that his position requires a lot of repetitive motion especially with his hands
as he installs upper and lower production breaks using drills, guns and rivets. He also disclosed
that he had bilateral carpal tunnel in the right hand in 2005.
In a January 2, 2007 letter, Dr. Gabriel M. Pitman, an osteopath, stated that he previously
saw appellant on January 4, 2005 and that he continues to have difficulty in his upper
extremities. He reported that appellant’s weakness in the hands has gotten progressively worse.
Dr. Pitman reported that the electromyogram (EMG) clinical interpretation revealed
electrophysiological evidence of mild to moderate right median neuropathy at the wrist, mild left
median neuropathy at the wrist, moderate bilateral ulnar neuropathies at the elbows, right radial
neuropathy, and mild distal axonal sensory polyneuropathy. He noted that appellant has
developed numbness and loss of sensation in the hands.
In a February 20, 2007 merit decision, the Office denied appellant’s occupational disease
claim finding that medical evidence did not demonstrated that he sustained a medical condition
as a result of the established work-related events.
1

Board certification could not be identified.

2

Additional medical evidence was received. In a January 8, 2007 clinic report,
Dr. O’Brien noted appellant’s symptoms in his wrist and pain in his elbow. He found that the
EMG nerve conduction noted that appellant had what appears to be mild to moderate carpal
tunnel on the right and mild on the left as well as moderate bilateral ulnar nerve neuropathy and
right radial nerve neuropathy. On February 21, 2007 Dr. O’Brien evaluated appellant who was
there for a follow up on his right arm and was ready to proceed with surgery consisting of a ulnar
nerve decompression at the elbow, radial tunnel injection, repeat carpal tunnel release on the
right, trigger release to the right thumb. In an April 4, 2007 visit note, he recorded that appellant
appeared for a repeat evaluation of this right upper extremity. In an April 9, 2007 note,
Dr. O’Brien recorded that appellant continued to have significant pain and tenderness in his arm
and that he was scheduled for a decompression of the ulnar nerve and median nerve at the elbow
and wrist and that he received an injection in his radial tunnel. In an April 19, 2007 operative
report, he described the procedures performed: ulnar nerve decompression with anterior
subcutaneous transposition, right elbow, open carpal tunnel release on the right. On April 27,
2007 appellant followed up with Dr. O’Brien for his right thumb trigger release, ulnar nerve
decompression and carpal tunnel release. In a May 2, 2007 clinic note, Dr. O’Brien recorded
that appellant presented to follow up on his ulnar decompression and trigger finger release and
injection on April 19, 2007. In a June 4, 2007 clinic note, he noted appellant’s wounds had
healed and he was status post carpal tunnel release, ulnar nerve decompression, trigger release
and injection of the radial tunnel. In an August 27, 2007 clinic note, Dr. O’Brien found that
appellant had tenderness to palpation in his radial tunnel in both the right and left hands. In an
October 23, 2007 medical record, Dr. Hooks noted appellant’s reported left forearm pain
ongoing since September 24, 2007.
In an October 30, 2007 letter, Dr. Uhland reported appellant’s medical history, and noted
that “it was apparent that the high mechanical stress of his occupation, specifically working with
his hands including power equipment, was in direct relation to his multiple overuse complaints,
including his cubital tunnel, radial tunnel and bilateral trigger thumbs. He reported that
appellant’s care was transferred to Dr. O’Brien, hand surgeon, in December 2006 and he did not
see him again until October 30, 2007. Dr. Uhland also opined that appellant had suffered from
overuse injuries to his bilateral upper extremities.
In a November 28, 2007 letter, Dr. O’Brien opined that, based on appellant’s history of
repetitive activities, consisting of mostly drilling holes and repetitive activities as a sheet metal
mechanic, that his symptoms and nerve compression were likely a result of the cumulative
trauma associated with his work and the repetitive activities he performed there.
On November 29, 2007 appellant requested reconsideration.
In a March 4, 2008 merit decision, the Office denied appellant’s claim for an
occupational disease finding that the medical reports were not well rationalized, failed to include
a complete history of injury and failed to include appellant’s medical history prior to his federal
employment.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.3
Causal relationship is a medical issue4 which is established though medical evidence
which must include a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,5 must be one of reasonable medical certainty6 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established factors of employment.7
ANALYSIS
Appellant alleged that his bilateral upper extremity conditions: carpal tunnel syndrome,
trigger thumb, and radial tunnel syndrome, were causally related to his federal employment
specifically repetitive use of his hands. The Office accepted appellant’s identified employment
factors. The issue is whether the medical evidence is sufficient to establish that appellant’s
diagnosed bilateral carpal tunnel syndrome, bilateral trigger thumb and bilateral radial tunnel
syndrome are causally related to his employment.

2

Anthony P. Silva, 55 ECAB 179 (2003).

3

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

4

The medical evidence submitted did not establish that appellant’s conditions were
causally related to his employment. Dr. Uhland opined that appellant working with his hands
was in direct relation to his overuse complaints however his opinion is not supported by medical
rationale explaining the nature of the relationship between the diagnosed conditions and the
established factors of employment. He did not describe how appellant’s work with his hands and
use of power equipment caused him to develop carpal tunnel syndrome, trigger thumb, and radial
tunnel syndrome. A mere conclusion without medical rationale explaining how and why the
physician believes that a claimant’s accepted exposure could result in a diagnosed condition is
not sufficient to meet the claimant’s burden of proof. The medical evidence must include
rationale explaining how the physician reached the conclusion he or she is supporting.8
Dr. O’Brien opined that appellant’s symptoms and nerve compression were likely a result of the
cumulative trauma associated with his work and repetitive activities but similarly did not provide
any medical rationale to support his conclusion. As previously stated a conclusion without
supporting medical rationale explaining how the condition is causally related to the identified
employment factors is insufficient to establish that the two are related. Both Dr. Uhland and
Dr. O’Brien opined that the cumulative trauma of appellant’s work resulted in his conditions,
however, neither explained what appellant was actually physically doing other than “working
with his hands” or explain how these activities caused his diagnosed conditions. Medical
opinions must indicate knowledge of actual employment factors and must contain the requisite
medical rationale to support a causal relationship between the alleged employment factor and the
diagnosed condition.
While appellant states that he believes his bilateral arm and hand conditions are related to
his employment the mere belief that the disease or condition was caused by employment factors
is not sufficient to establish a causal relationship between the two.9
The evidence of record is not sufficient to meet appellant’s burden of proof to establish
that his bilateral carpal tunnel syndrome, bilateral trigger thumb and radial tunnel syndrome are
causally related to his federal employment. The Board finds that appellant has submitted
insufficient medical evidence to establish that he sustained a condition in the performance of
duty.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his bilateral arm
and wrist conditions are causally related to his federal employment.

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

